DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 29, 2019 in which claims 1-30 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 11 recites a system, and non-transitory computer readable storage media. Therefore, Step 1 is satisfied for claims 1-30. Step 2A Prong One: The independent claims recites receiving a query, assigning execution of the query to nodes, determining execution of the query, assigning a retry execution of the query and determining a regression or fault. 
These receiving, assigning “observation” and determining a regression based on the received query “evaluations” are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving a data “query”, assigning execution of the query to nodes, determining execution of the query, assigning a retry execution of the query and determining a regression or fault using the computer components as a tool. While this type of automation improves the comparison of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claims 2-10, 12-20 and 22-30 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-12, 18-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gawande et al. (US 20180060394 A1) in view of Hives et al. (US 20160224425 A1).
Regarding claim 1, Gawande discloses a method comprising: 
receiving a query directed to database data (step 102 of Fig.1; step 1010 of Fig.10; abstract; ¶[0038], [0055], [0073] and [0076], Gawande, i.e., receiving query directed to data sets stored in remote data stores to be selected for configured execution); 
assigning execution of the query to one or more execution nodes of an execution platform (Fig.6; ¶[0055] and [0066], Gawande, i.e., assigning queries 632a, 632b and 632n to execution nodes 630a, 630b and 630n respectively), the one or more execution nodes configured to execute the query on a first version of a database platform (¶[0034] and [0038]-[0039], Gawande, i.e., execute the query on suitable version of database platform such as “web browser” or other type of execution environment); 
determining that execution of the query was unsuccessful (¶[0063], Gawande, i.e., determine if query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful); 
assigning a first retry execution of the query to the one or more execution nodes of the execution platform (¶[0063] and [0066], Gawande, i.e., retry assignment for query’s execution to resources’ nodes); and 
determining whether a regression (¶[0082], Gawande, i.e., determine regression function) caused the execution of the query to be unsuccessful based at least in part on whether (¶[0063] and [0082], Gawande, i.e., determine if the set of query’s selection resource meet or exceed query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful). 
Gawande, however, does not explicitly disclose an intermittent fault that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful. 
Hives discloses disclose an intermittent fault (¶[0030]-[0031], Hives, i.e., fault retry attempts)  that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful (¶[0032]-[0036], Hives).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Gawande and Hives before them to modify the processing effort and memory resources that devoted to the performance of the retry execution of query into Gawande, as taught by Hives. One of ordinary skill in the art would be motivated to integrate Hives’ retry attempts into Gawande, with a reasonable expectation of success, in order to enhance the query execution with efficiency in which diminishing a result of the processing effort and memory resources (¶[0005], Hives).
Regarding claim 2, Gawande/Hives combination discloses assigning a second retry execution of the query to one or more other execution nodes that did not attempt the execution of the original, unsuccessful execution of the query (¶[0041]-[0042], Hives). 
Regarding claim 8, Gawande/Hives combination discloses determining whether the query can be retried based on whether Structured Query Language text for the query has been truncated and is no longer available for retry (¶[0063] and [0080]-[0082], Gawande). 
(¶[0045] and [0063], Gawande), wherein the internal error is an error associated with the database platform and the user error is an error associated with the text of the query (¶[0045] and [0063], Gawande), and wherein the assigning the first retry execution and the assigning the second retry execution occurs only if the original, unsuccessful execution of the query occurred due to an integral error (¶[0045] and [0063], Gawande). 
Regarding claim 10, Gawande/Hives combination discloses generating a transaction log comprising an entry for each attempt to execute the query (¶[0045] and [0061]-[0063], Gawande). 
Regarding claim 11, Gawande discloses a system comprising: a multiple tenant cloud-based database platform (database platform of Fig.1, Gawande) comprising a plurality of shared storage devices collectively storing database data (110 and 120 of of Fig.1, Gawande) and an execution platform (130 of Fig.1, Gawande) independent from the plurality of shared storage devices; and one or more processors for managing database tasks, the one or more processors configured to: 
receiving a query directed to database data (step 102 of Fig.1; step 1010 of Fig.10; abstract; ¶[0038], [0055], [0073] and [0076], Gawande, i.e., receiving query directed to data sets stored in remote data stores to be selected for configured execution); 
assigning execution of the query to one or more execution nodes of an execution platform (Fig.6; ¶[0055] and [0066], Gawande, i.e., assigning queries 632a, 632b and 632n to execution nodes 630a, 630b and 630n respectively), the one or more execution nodes configured to execute the query on a first version of a database platform (¶[0034] and [0038]-[0039], Gawande, i.e., execute the query on suitable version of database platform such as “web browser” or other type of execution environment); 
determining that execution of the query was unsuccessful (¶[0063], Gawande, i.e., determine if query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful); 
assigning a first retry execution of the query to the one or more execution nodes of the execution platform (¶[0063] and [0066], Gawande, i.e., retry assignment for query’s execution to resources’ nodes); and 
determining whether a regression (¶[0082], Gawande, i.e., determine regression function) caused the execution of the query to be unsuccessful based at least in part on whether the first retry execution of the query was successful or unsuccessful (¶[0063] and [0082], Gawande, i.e., determine if the set of query’s selection resource meet or exceed query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful). 
Gawande, however, does not explicitly disclose an intermittent fault that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful. 
Hives discloses disclose an intermittent fault (¶[0030]-[0031], Hives, i.e., fault retry attempts)  that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful (¶[0032]-[0036], Hives).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Gawande and Hives before them to modify the processing effort and memory resources that devoted to the performance of the retry execution of query into (¶[0005], Hives).
Regarding claim 12, Gawande/Hives combination discloses assigning a second retry execution of the query to one or more other execution nodes that did not attempt the execution of the original, unsuccessful execution of the query (¶[0041]-[0042], Hives). 
Regarding claim 18, Gawande/Hives combination discloses wherein the one or more processors are further configured to determine whether the query can be retried based on whether Structured Query Language text for the query has been truncated (¶[0063] and [0080]-[0082], Gawande). 
Regarding claim 19, Gawande/Hives combination discloses wherein the one or more processors are further configured to determine whether the execution of the query was unsuccessful due to an internal error or a user error(¶[0045] and [0063], Gawande), wherein the internal error is an error associated with the database platform and the user error is an error associated with the text of the query (¶[0045] and [0063], Gawande), and wherein the assigning the first retry execution and the assigning the second retry execution occurs only if the original, unsuccessful execution of the query occurred due to an integral error (¶[0045] and [0063], Gawande). 
Regarding claim 20, Gawande/Hives combination discloses wherein the one or more processors are further configured to generate a transaction log comprising an entry for each attempt to execute the query (¶[0045] and [0061]-[0063], Gawande). 

receiving a query directed to database data (step 102 of Fig.1; step 1010 of Fig.10; abstract; ¶[0038], [0055], [0073] and [0076], Gawande, i.e., receiving query directed to data sets stored in remote data stores to be selected for configured execution); 
assigning execution of the query to one or more execution nodes of an execution platform (Fig.6; ¶[0055] and [0066], Gawande, i.e., assigning queries 632a, 632b and 632n to execution nodes 630a, 630b and 630n respectively), the one or more execution nodes configured to execute the query on a first version of a database platform (¶[0034] and [0038]-[0039], Gawande, i.e., execute the query on suitable version of database platform such as “web browser” or other type of execution environment); 
determining that execution of the query was unsuccessful (¶[0063], Gawande, i.e., determine if query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful); 
assigning a first retry execution of the query to the one or more execution nodes of the execution platform (¶[0063] and [0066], Gawande, i.e., retry assignment for query’s execution to resources’ nodes); and 
determining whether a regression (¶[0082], Gawande, i.e., determine regression function) caused the execution of the query to be unsuccessful based at least in part on whether the first retry execution of the query was successful or unsuccessful (¶[0063] and [0082], Gawande, i.e., determine if the set of query’s selection resource meet or exceed query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful). 
Gawande, however, does not explicitly disclose an intermittent fault that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful. 
Hives discloses disclose an intermittent fault (¶[0030]-[0031], Hives, i.e., fault retry attempts)  that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful (¶[0032]-[0036], Hives).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Gawande and Hives before them to modify the processing effort and memory resources that devoted to the performance of the retry execution of query into Gawande, as taught by Hives. One of ordinary skill in the art would be motivated to integrate Hives’ retry attempts into Gawande, with a reasonable expectation of success, in order to enhance the query execution with efficiency in which diminishing a result of the processing effort and memory resources (¶[0005], Hives).
Regarding claim 22, Gawande/Hives combination discloses wherein the instructions further comprise assigning a second retry execution of the query to one or more other execution nodes that did not attempt the execution of the original, unsuccessful execution of the query (¶[0041]-[0042], Hives). 
Regarding claim 28, Gawande/Hives combination discloses wherein the instructions further comprise determining whether the query can be retried based on whether Structured Query Language (SQL) text for the query has been truncated (¶[0063] and [0080]-[0082], Gawande). 
(¶[0045] and [0063], Gawande), wherein the internal error is an error associated with the database platform and the user error is an error associated with the text of the query (¶[0045] and [0063], Gawande), and wherein the assigning the first retry execution and the assigning the second retry execution occurs only if the original, unsuccessful execution of the query occurred due to an integral error (¶[0045] and [0063], Gawande). 
Regarding claim 30, Gawande/Hives combination discloses wherein the instructions further comprise generating a transaction log comprising an entry for each attempt to execute the query (¶[0045] and [0061]-[0063], Gawande).
Claims 3-7, 13-17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gawande et al. (US 20180060394 A1) in view of Hives et al. (US 20160224425 A1) and further in view of Gardner (US 20170364618 A1).
Regarding claim 3 and similar claim 13 and claim 23, Gawande/Hives combination discloses assigning a third retry execution of the query (¶[0063] and [0066], Gawande), except wherein retry execution of the query to be performed on a second version of the database platform. Gardner discloses analysis of query processes including wherein retry execution of the query to be performed on a second version of the database platform (Figs.2-4; ¶[0121]-[0125], Gardner, execution of the query processes performed on different version of database platform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Gawande/Hives and Gardner before them to modify the processing effort and memory resources that devoted to the performance of the retry execution of query into process design and analysis, as taught by Gardner. One of ordinary skill in the art would be (¶[0005], Hives).
Regarding claim 4 and similar claim 14 and claim 24, Gawande/Hives/Gardner combination discloses wherein determining whether a regression or an intermittent fault caused the execution of the query to be unsuccessful comprises determining based on results of the first retry execution, the second retry execution, and the third retry execution of the query (Figs.2-4; ¶[0121]-[0125], Gardner). 
Regarding claim 5 and similar claim 15 and claim 25, Gawande/Hives/Gardner combination discloses in response to determining the first retry execution is unsuccessful and the second retry execution is successful (Figs.2-4; ¶[0121]-[0125], Gardner), generating a report indicating that the original, unsuccessful execution of the query might have failed due to an issue within at least one of the one or more execution nodes (Figs.2-4; ¶[0121]-[0125], Gardner). 
Regarding claim 6 and similar claim 16 and claim 26, Gawande/Hives/Gardner combination discloses in response to determining the first retry execution is unsuccessful and the third retry execution is successful, generating a report indicating that a regression might exist in the first version of the database platform (Figs.2-4; ¶[0121]-[0125], Gardner). 
Regarding claim 7 and similar claim 17 and claim 27, Gawande/Hives/Gardner combination discloses in response to determining the first retry execution is unsuccessful, the second retry execution is unsuccessful, and the third retry execution is unsuccessful, generating a report (Figs.2-4; ¶[0121]-[0125], Gardner) indicating one or more of: a regression might exist in the first version of the database platform (Figs.2-4; ¶[0121]-[0125], Gardner); a regression might exist in the second version of the database platform (Figs.2-4; ¶[0121]-[0125], Gardner); (Figs.2-4; ¶[0121]-[0125], Gardner); an issue might exist with at least one of the one or more other execution nodes associated with the second retry execution; or an intermittent fault might be occurring (¶[0027]-[0030], Hives). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Mangione-Tran et al. (US 20200371902 A1) disclose SYSTEMS AND METHODS FOR SOFTWARE REGRESSION DETECTION.
2. Avalani et al. (US 20200050694 A1) disclose Burst Performance of Database Queries According to Query Size.
3. Ramesh et al. (US 2020/0183936 A1) disclose PREDICTIVE QUERY PARSING TIME AND OPTIMIZATION.
4. Perumala et al. (US 20200073987 A1) disclose TECHNOLOGIES FOR RUNTIME SELECTION OF QUERY EXECUTION ENGINES.
5. Tiyyagura et al. (US 20190236183 A1) disclose SPLITTING A TIME-RANGE QUERY INTO MULTIPLE SUB-QUERIES FOR PARALLEL EXECUTION.
6. Saxena et al. (US 20190384845 A1)/(US 10922316 B2) disclose USING COMPUTING RESOURCES TO PERFORM DATABASE QUERIES ACCORDING TO A DYNAMICALLY DETERMINED QUERY SIZE.
7. Pal et al. (US 20190147085 A1) disclose CONVERTING AND MODIFYING A SUBQUERY FOR AN EXTERNAL DATA SYSTEM.

9. Theeten et al. (US 20150248461 A1) disclose STREAMING QUERY DEPLOYMENT OPTIMIZATION.
10. Welton et al. (US 2014/0244701 A1) disclose DATA ANALYTICS PLATFORM OVER PARALLEL DATABASES AND DISTRIBUTED FILE SYSTEMS.
11. Shrivastava et al. (US 20140089900 A1) disclose SYSTEM AND METHOD FOR PROVIDING AN IMPLEMENTATION ACCELERATOR AND REGRESSION TESTING FRAMEWORK FOR USE WITH ENVIRONMENTS SUCH AS FUSION APPLICATIONS.
12. Clark et al. (US 20120144234 A1) disclose AUTOMATIC ERROR RECOVERY MECHANISM FOR A DATABASE SYSTEM.
13. Connolly et al. (US 20090265698 A1) disclose STACKED HARDWARE ABSTRACTION LAYER METHODS FOR MAINTAINING SOFTWARE/HARDWARE BACKWARD COMPATIBILITY.
14. Reid et al. (US 20080215768 A1)/(US 8250549 B2) disclose Variable coherency support when mapping a computer program to a data processing apparatus.
15. Lohman et al. (US 20080177722 A1)/(US 7716215 B2) disclose SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR PROGRESSIVE QUERY PROCESSING.
16. Klos et al. (US 20070121850 A1) disclose APPARATUS AND METHOD FOR FACILITATING SERVICE MANAGEMENT OF COMMUNICATIONS SERVICES IN A COMMUNICATIONS NETWORK.

18. Seshadri et al. (US 20040002958 A1) disclose System and method for providing notification(s).
19. Beitchman et al. (US 10936589 B1) disclose capability-based query planning for heterogenous processing nodes.
20. Cruanes et al. (US 10606834 B2) disclose Methods and apparatus of shared expression evaluation across RDBMS and storage layer.
21. Trier et al. (US 10289629 B1) disclose Techniques for interruption-free partitioning.
22. Alcantara et al. (US 10176092 B2) disclose System and method for executing data processing tasks using resilient distributed datasets (RDDs) in a storage device.
23. Gupta et al. (US 9032373 B1) disclose End to end testing automation and parallel test execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

March 7, 2021